Blandford, Justice.
1. The plaintiff in error was indicted for the murder of J. Q. Howard on 6th of August, 1882. The indictment was demurred to on several grounds. First, because the court, at the time the indictment was found, was illegally-held, as the same had not been adjourned and convened agreeably to law. Matter of this kind could not be taken advantage of by demurrer, but by plea properly verified* The indictment contained nothing and omitted nothing which could be taken advantage of by this demurrer ; so the court was right in overruling this demurrer.
The indictment was further demurred to on several grounds stated in the record. Upon looking into these grounds of demurrer, and at the indictment, it is certain, full and particular, coming fully up to the requirements of the common law and §4628 of the Code of Georgia, which says that “ Every indictment or accusation of the grand jury shall be deemed sufficiently technical and correct which charges the offence in the terms and language of this Code, or so plainly that the nature of the offence charged may be easily understood by the jury.”
2. In this case it appears, from the evidence, that at and before the killing of the deceased, there was a great riot by many persons who composed the mob; it was shown that the accused was one of the mob; that he took part in the riot, and incited it, and was in great part responsible therefor. He was liable for all and every illegal act committed by the mob, and what was said and done by the mob or any of them, was proper evidence to be submitted to the consideration of the jury upon the trial of this defendant. 31 Ga., 236; Lord George Gordon’s case, Howell’s State Trials, Vol. 21, pp. 486 to 589; 2 Doug., 590; 17 Ga., 356. There was no evidence submitted by the prisoner showing that, after he joined the rioters, ho left them and abandoned them before the homicide was committed.
*1003. After the prisoner was arrested, the evidence shows that the party making the arrest gave the prisoner spirituous liqiior, and after this prisoner offered the arresting party twenty dollars to let him escape. This conduct of the party making the arrest, or of any other party, is highly reprehensible, and such conduct cannot but meet with the condemnation of all right-thinking men. The statement of the accused, his offer to pay twenty dollars for his release, was properly admitted in evidence by the court below.
4. The verdict of the jury was in accordance with the evidencie, and there was no error in the court below in refusing the new trial upon- the severál grounds taken in the motion!
•Judgment affirmed.